                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    BONNIE KATHERINE TAYLOR,                            Case No. 19-cv-06136-JSC
                                                       Plaintiff,
                                   6
                                                                                            ORDER TO SHOW CAUSE
                                                v.
                                   7

                                   8    SONOMA COUNTY SHERIFF’S
                                        DEPARTMENT,
                                   9                   Defendant.
                                  10

                                  11          Defendant’s motion to dismiss is pending before the undersigned and oral argument on the

                                  12   motion is scheduled for February 6, 2020. (Dkt. No. 11.) Plaintiff’s opposition was due January
Northern District of California
 United States District Court




                                  13   3, 2020. See N.D. Cal. Civ. L.R. 7-3. Plaintiff, however, did not file an opposition and has not

                                  14   otherwise appeared in this action since filing her complaint on September 26, 2019, including

                                  15   failing to respond to several notices to consent or decline to magistrate judge jurisdiction. (See

                                  16   Dkt. Nos. 5, 9, 15.) Accordingly, on or before January 24, 2020, Plaintiff shall file a written

                                  17   opposition to Defendant’s motion or a statement of non-opposition. Plaintiff is warned that her

                                  18   failure to comply with this Order may result in the dismissal of this action with prejudice pursuant

                                  19   to Federal Rule of Civil Procedure 41 for a failure to prosecute.

                                  20          The February 6, 2020 hearing on Defendant’s motion to dismiss is vacated. The Court

                                  21   encourages Plaintiff to seek free assistance from the Northern District’s Legal Help Center, 450

                                  22   Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102. Plaintiff can make an

                                  23   appointment in person or by calling (415) 792-8982.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 15, 2020

                                  26
                                  27
                                                                                                    JACQUELINE SCOTT CORLEY
                                  28                                                                United States Magistrate Judge
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BONNIE KATHERINE TAYLOR,
                                   7                                                        Case No. 19-cv-06136-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        SONOMA COUNTY SHERIFF'S
                                  10    DEPARTMENT,
                                  11                   Defendant.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on January 15, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Bonnie Katherine Taylor
                                       P.O. Box 1679
                                  20   Sacramento, CA 95812
                                  21

                                  22
                                       Dated: January 15, 2020
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          2
